                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKEY LOUIS ALFORD,                                Case No. 18-cv-05266-JST (PR)
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     DONALD TRUMP, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has failed to comply with the Court’s order to (1) perfect his application to

                                  14   proceed in forma pauperis (“IFP”), or (2) pay the filing fee of $400.00. The IFP application is

                                  15   incomplete because plaintiff failed to file a Certificate of Funds completed and signed by an

                                  16   authorized prison officer, and a prison trust account statement detailing transactions for the last six

                                  17   months. Accordingly, the action is DISMISSED without prejudice for failure to respond to the

                                  18   Court’s order and for failure to prosecute under Federal Rule of Civil Procedure 41(b). Any

                                  19   motion to reopen must contain the documents listed above or full payment for the filing fee.

                                  20   Plaintiff’s IFP application (ECF No. 2) is DENIED without prejudice. The Clerk shall terminate

                                  21   Docket No. 2, enter judgment, and close the file.

                                  22          IT IS SO ORDERED.

                                  23   Dated: October 16, 2018
                                                                                        ______________________________________
                                  24
                                                                                                      JON S. TIGAR
                                  25                                                            United States District Judge

                                  26
                                  27

                                  28
